Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2020

                                      No. 04-20-00356-CR

                                   John Stewart MUELLER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

        After appointed appellate counsel filed a brief pursuant to Anders v. California, appellant
filed a motion requesting access to the appellate record to assist him in preparing a pro se brief.
We grant the motion. The Clerk of the 198th Judicial District Court of Bandera County, Texas,
and court reporter Paula M. Beaver are ordered to prepare paper copies of the clerk's record,
supplemental clerk's record, and reporter's record and send them, by December 22, 2020, to:

       John Stewart Mueller
       TDCJ #02318286
       Garza West Unit
       4250 Highway 202
       Beeville, TX 78102-8982

       The Clerk and court reporter are further ordered to notify this court when the record has
been sent to appellant. We order appellant's pro se brief due 45 days after the record is sent to
him.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court